DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/1/2022 have been fully considered but they are not persuasive. 
Applicant states in the Remarks at Page 15 that “The compound of the general formula claimed in claim 1 of the present invention includes at least one of the mandatory polymerization components K, M, and P, and other optional components (including A, B1-2, C1-4, D1-6, E, F, G, H, J, U, V, X).  As for A, B1-2, C1-4, D1-6, E, F, G, H, J, K, M, P, U, and V, some of these components have amine groups, some do not have amine groups.  This argument is unpersuasive since it is not in agreement with the claim language of Claim 1.  The Office notes that Claim 1 only includes language starting at line 100 (i.e. “when compound Y and at least one of the following components K, M, and P are present [Emphasis added]) that suggests or makes optional but does not limit the compound to the particular structure including K, M, and P as mandatory polymerization components.  
Applicant further argues at Page 19 that the specific embodiments of the present invention provide numerous examples, including examples in which the mandatory components of K, M, and P exist alone or together with other components.  Applicant further provides a table of Examples 1-75 on Pages 20-21 of the Remarks alleging that the full scope of the claimed invention is taught.  First, as noted above, Claim 1 as currently presented does not require K, M, and P as mandatory components alone or together.  Furthermore, this argument is unpersuasive since the Office maintains that the compound claimed according to Claim 1 has infinite and indeterminable permutations and even 75 examples does not provide sufficient guidance for producing a workable product commensurate in the scope of the claim.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-7 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the particular compositions of General Formula I produced in the Examples, does not reasonably provide enablement for all of the infinite and indeterminable permutations of General Formula I without undue experimentation.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with the claims.
The Office notes that there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue."  See MPEP 2164.01(a). These factors include, but are not limited to: 
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
	Here:
First regarding the breadth of the claims, the scope of the claims relates to an extremely large number of possible compositions of General Formula I including all the different components A-X. Within the components A-X are even further permutations for T, R, R1-R9, L1, etc.  
Second, the nature and of the invention and state of the prior art includes as admitted in the Specification at [0001-0010] a myriad of end uses for functionally modified silica in removing “organic and inorganic” compounds.  The disclosure does not provide guidance on what constitutes a product with adequate functionality within the scope of their invention.  Furthermore, the state of the prior art includes modified silica with much more specific descriptions of functional groups in compositions for the same purpose of organic and inorganic impurity removal than the expansive and ill-defined claim 1.
The instant specification is enabling only for persons of ordinary skill in the art with the particular combinations of A-X in the examples but not for the infinite and indeterminate compounds within the scope of the claim. 
Regarding the predictability in the art, the unpredictability of chemical reactions creates a reasonable doubt as to whether the artisan could reasonably prepare functionalized silica within the broad scope of the claim within General Formula I with the functionalized silica capable of successfully serving as a separation material in an end use that is also ill-defined in the specification.  
Regarding direction and working examples, the Specification provides working examples only for specific combinations of A-X without description of how to make the other infinite compositions of General Formula I without undue experimentation.  It is also evident that there would be an unreasonable degree of experimentation for other compositions because of the infinite and indeterminable permutations of General Formula I involved and still expect to produce the invention.  The Office also notes that the working examples only describe steps for making the compounds of examples 1-75 and merely conclusively state that certain components of A-X are present in each compound with no description or support for the actual A-X components present in the examples (for example spectroscopy data).  The Office further notes that there are no examples where Z in K, M, or P is CO-NHR5 where R5 is hydrogen as claimed. 
Based on the evidence regarding each of the above factors, the specification, at the time of the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation and a person of ordinary skill in the art would not be able to repeat the process for other compounds within the scope of the invention and reasonably expect to produce that compound.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-7 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In the middle of Page 4 of claim 1, the claim language limiting the ratio of y:a+(1 to 2)b+(1 to 4)c+(1-6)d+e+f+g+h+j+k+m+v+w+x is from 0.01 to 10,000 implies that Y is necessarily present.  However, at the bottom of Page 4 of claim 1 starting at Line 99, the claim includes the language ”wherein in General Formula I, when component Y and at least one of the following components K, M, and P are present…” which implies that Y is not necessarily present.  Therefore it is unclear whether claim 1 is limited by including Y or not.  Since, “when” is included as part of the present amendment and the Examples all include Y, claim 1 is interpreted as including Y. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 contains the limitation where Z is CS NHR5 and R5 is C1-22 alkyl group.  However, Claim 6 depends on Claim 1 which contains the limitation that Z is CO NHR5 where R5 is H.  Claim 6 is therefore fails to include all of the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  The claims as presented are in a format that is still extremely difficult to parse for the encompassed subject matter due to the alignment/spacing of the limitations.  The Office respectfully suggests that Applicant consider the alignment and spacing suggested in the prior Office Action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        11/26/2022

/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        11/29/2022